Response to Amendment
	The Amendment after Non-Final Rejection filed on 6/27/22 overcomes all previously set forth rejections.
Allowable Subject Matter
Claims 12-15 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gabel et al discloses a method of synthesizing an ionic liquid, the method comprising: contacting a tetrabutyl ammonium (quaternary salt comprising a quaternary cation comprising an ammonium cation, wherein R1, R2, R3, R4 is each C4 alkyl) and N,N,N-tridodecyl ammonium closo docdecaborate (1-) (boron cluster salt / alkali metal cation) to form an ionic liquid via a salt metathesis reaction; wherein the boron cluster anion has a formula [CB(y-1)H(y-z-i)RzXi], [C2B(y-2)H(y-t-j-1)RtXj]’, or [C2B(y-3)H(y-t-j)RtXj]’; wherein the boron cluster comprises a boron cluster anion that is closo-[B12H12]2-.
However, none of the prior art references expressly teach a method of contacting a quaternary salt with a boron cluster salt in a metathesis solvent in which the ionic liquid is insoluble at a temperature above a melting temperature of the ionic liquid to form the ionic liquid via a salt metathesis reaction and as an immiscible liquid layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729